Case: 22-60123        Document: 00516571363             Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                December 8, 2022
                                        No. 22-60123
                                                                                     Lyle W. Cayce
                                                                                          Clerk

   Harold Lewis,

                                                                    Plaintiff—Appellant,

                                            versus

   Panola County, Mississippi; Shane Phelps, Individually,
   and In His Official Capacity as Sheriff of Panola
   County, Mississippi,

                                                                 Defendants—Appellees.


                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                               USDC No. 3:20-CV-223


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Harold Lewis appeals the district court’s grant of summary judgment
   against his First Amendment retaliation claim. Lewis alleges he was not hired
   as a Panola County deputy sheriff because he made public statements
   supporting a political opponent of Panola County Sheriff Shane Phelps and


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60123         Document: 00516571363            Page: 2      Date Filed: 12/08/2022




                                        No. 22-60123


   supporting his own candidacy for supervisor against Phelps’s close friend.
   Finding that Lewis failed to provide sufficient evidence to maintain his claim,
   the district court granted summary judgment to Panola County and Phelps.
   We AFFIRM.
                                              I.
           Lewis began working for Panola County as a deputy sheriff in April
   2014. At the time, Dennis Darby served as the Panola County sheriff. In 2019,
   Phelps ran against Darby for the sheriff position and Lewis ran against
   Phelps’s friend, James Birge, for District 1 Supervisor. In October 2019,
   during a rally at a fire station that Phelps also attended, Lewis spoke publicly
   in support of his own candidacy and in support of Darby. In November 2019,
   Phelps won the sheriff election and Birge won the District 1 Supervisor
   election. Phelps, as sheriff-elect, then informed all Panola County Sheriff’s
   Department employees they were to reapply for their positions if they wished
   to continue working under his administration. Lewis applied for a deputy
   sheriff position.
           Phelps created a “hire” list of individuals to be hired when Phelps
   assumed office on January 6, 2020. The incoming major, who prevailed in
   the same election, drafted an unofficial “no-hire” list, which included
   Lewis’s name. The outgoing chief deputy acquired the no-hire list at a Panola
   County board of supervisors meeting on December 18, 2019, and told Lewis
   his name was not on the list. 1 Lewis, concerned that Phelps could alter their
   police certifications, submitted a letter of resignation that same day. Phelps
   assumed office in January, and Lewis was not interviewed or rehired.




           1
            Phelps and the major contend that they did not intend for the no-hire list to be
   disseminated to other persons.




                                              2
Case: 22-60123          Document: 00516571363               Page: 3   Date Filed: 12/08/2022




                                             No. 22-60123


           Lewis brought a First Amendment retaliation claim under 42 U.S.C.
   § 1983 against Panola County and Phelps (collectively “Defendants”),
   individually and in his official capacity as sheriff, alleging that Lewis
   experienced unlawful retaliation for exercising his First Amendment rights.
   The district court found that Lewis failed to provide sufficient evidence to
   maintain the claim and granted summary judgment to Defendants.
                                                 II.
           “We review a grant of summary judgment de novo.” 2 Summary
   judgment is appropriate “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 3 When reviewing summary judgment appeals, we view the
   facts in the light most favorable to the nonmoving party and draw all
   reasonable inferences in that party’s favor. 4 But conclusory allegations,
   speculation, and unsubstantiated assertions will not survive summary
   judgment. 5
                                                 III.
           For a First Amendment retaliation claim, a plaintiff must show that
   “(1) the plaintiff suffered an adverse employment decision, (2) the plaintiff’s
   speech involved a matter of public concern, (3) the plaintiff’s interest in
   speaking outweighed the governmental defendant’s interest in promoting
   efficiency, and (4) the protected speech motivated the defendant’s



           2
            Batyukova v. Doege, 994 F.3d 717, 724 (5th Cir. 2021) (quoting Valderas v. City of
   Lubbock, 937 F.3d 384, 388 (5th Cir. 2019)).
           3
               FED. R. CIV. P. 56(a).
           4
               Batyukova, 994 F.3d at 724.
           5
               Id.




                                                  3
Case: 22-60123              Document: 00516571363              Page: 4    Date Filed: 12/08/2022




                                               No. 22-60123


   conduct.” 6 The parties do not dispute that Lewis’s speech involved a matter
   of public concern and that Lewis’s interest in speaking outweighed the
   County’s interest in promoting efficiency. The only disputed issues are (1)
   whether Lewis suffered an adverse employment decision and (2) whether
   Lewis’s protected speech motivated Defendants’ conduct.
              Defendants argue that Lewis did not suffer an adverse employment
   decision because he resigned. 7 But Lewis’s retaliation claim is for a failure to
   hire, not for termination. As refusal to hire constitutes an adverse
   employment decision for First Amendment retaliation purposes, 8 Lewis has
   satisfied this requirement.
              All that is left is whether Lewis presented enough evidence that a
   reasonable juror could conclude that Lewis’s protected speech was a
   substantial or motivating factor in the Defendants’ decision to not hire Lewis.
   “Specifically, [the protected speech] must be a ‘but-for’ cause, meaning that
   the adverse action against the plaintiff would not have been taken absent the
   retaliatory motive.” 9 To establish this causation element, Lewis “must
   present either ‘direct evidence of retaliation’ or ‘circumstantial evidence
   creating a rebuttable presumption of retaliation.’” 10


              6
            Culbertson v. Lykos, 790 F.3d 608, 617 (5th Cir. 2015) (quoting Kinney v. Weaver,
   367 F.3d 337, 356 (5th Cir. 2004) (en banc)).
              7
              Defendants argued below that resigning “effectively removed [Lewis’s]
   application from consideration.” However, Defendants did not provide any authority to
   support that assertion and did not raise it on appeal.
              8
                  Juarez v. Aguilar, 666 F.3d 325, 332 (5th Cir. 2011).
              9
                   Batyukova, 994 F.3d at 730 (quoting Nieves v. Bartlett, 139 S. Ct. 1715, 1722
   (2019)).
              10
             Washburn v. Harvey, 504 F.3d 505, 510 (5th Cir. 2007) (quoting Fabela v. Socorro
   Indep. Sch. Dist., 329 F.3d 409, 414–15 (5th Cir. 2003), overruled on other grounds by Smith
   v. Xerox Corp., 602 F.3d 320, 330 (5th Cir. 2010)).




                                                     4
Case: 22-60123        Document: 00516571363           Page: 5     Date Filed: 12/08/2022




                                       No. 22-60123


          Lewis argues that the causal connection is established by the temporal
   proximity of his protected activity and Defendants’ decision to not hire him.
   While “[c]lose timing between an employee’s protected activity and an
   adverse employment action can be a sufficient basis for a court to find a causal
   connection required to make out a prima facie case of retaliation[,]” it
   “should be viewed in the context of other evidence.” 11 Here, the timing alone
   is insufficient circumstantial evidence from which a retaliatory motive can be
   inferred from the context of other evidence. For one, all current deputies
   were asked to reapply for their positions. Of the more than 100 applicants,
   only 20–30 were hired. Defendants assert that politics played no role in their
   hiring decision and submitted affidavits of deputies that openly supported
   Phelps’s opponent that Phelps nevertheless hired. Indeed, Phelps hired more
   deputies that supported his opponent than supported him. One of Phelps’s
   hires who was originally on the no-hire list and an open supporter of Darby
   has since been promoted under the Phelps administration.
          Finally, Defendants provide a non-retaliatory motive for not hiring
   Lewis. “A First Amendment retaliation claim fails if the ‘action would have
   been taken anyway.’” 12 Defendants argue they did not hire Lewis because of
   “his multiple shortcomings as an officer of the Law.” Specifically,
   Defendants reference a recorded 911 call from June 2019, in which they allege
   Lewis “refused to go” assist an officer in danger “because he was eating.”
   Lewis asserts he did not “refuse” to go, but instead asked the dispatcher to
   send someone else because he was “in the drive-thru lane at a Wendy’s” that
   “had a guard rail that prevented cars from leaving” and other deputies were


          11
             Mooney v. Lafayette Cty. Sch. Dist., 538 F. App’x. 447, 454 (5th Cir. 2013)
   (unpublished) (citing Evans v. City of Houston, 246 F.3d 344, 354 (5th Cir. 2001)).
          12
               Batyukova, 994 F.3d at 730 (quoting Hartman v. Moore, 547 U.S. 250, 256
   (2006)).




                                             5
Case: 22-60123           Document: 00516571363             Page: 6       Date Filed: 12/08/2022




                                            No. 22-60123


   closer. Either way, Phelps testified, “if I had been Sheriff then, I would have
   fired him right then on the spot that night.” 13 Defendants also provided
   affidavits from officers who previously worked with Lewis, describing him as
   lacking concern for fellow officers, “unprofessional,” untrustworthy, “not
   dependable,” and someone with whom they would not want to work.
           Even if we assume, arguendo, that Lewis made a prima facie case of
   unlawful retaliation, Lewis failed to provide any evidence that Defendants’
   non-retaliation explanation is merely pretextual. 14 Lewis alleges that
   Defendants were “sandbagging” him—withholding their justifications for
   not hiring him during discovery, then introducing them at the summary
   judgment stage. But allegations of improperly withheld information are
   “discovery complaint[s] and . . . not evidence of pretext.” 15 And, Lewis not
   only failed to move to compel discovery of such information, the district
   court noted its conclusion was “largely based” on Phelps’s deposition
   testimony.
           While mindful of this Court’s guidance that “summary disposition of
   the causation issue in First Amendment retaliation claims is generally
   inappropriate,” 16 Lewis failed to create a fact issue as to whether Phelps’s
   reason for not hiring him is pretextual.



           13
              It follows that if Phelps did not hire Lewis because of this June 2019 incident, the
   fact that he did not interview Lewis does not create a fact issue regarding pretext.
           14
             See Haverda v. Hays County, 723 F.3d 586, 591–92 (5th Cir. 2013) (holding that
   when defendants provide an explanation that they would not have hired a plaintiff
   regardless of his protected conduct, plaintiff must present some evidence that defendants’
   explanation is merely pretextual).
           15
             See Glover v. City of Dallas, 221 F. App’x 311, 313 (5th Cir. 2007) (unpublished
   per curiam).
           16
                Haverda, 723 F.3d at 595.




                                                 6
Case: 22-60123   Document: 00516571363        Page: 7   Date Filed: 12/08/2022




                               No. 22-60123


                                  ****
         The district court’s grant of summary judgment is AFFIRMED.




                                    7